Per Curiam.

A conviction under section 53 (subd. 1, par. c) of the Multiple Dwelling Law of obstructing access to fire escape cannot stand where an essential element of the violation, namely, the date of erection of fire escapes is absent. The section specifically includes only fire escapes erected after April 18, 1929. The subject building was erected on October 28, 1924, and there is nothing in the record to indicate the date upon which the fire escapes were erected thereon.
The judgment of conviction should be reversed on the law and on the facts and information dismissed.
Concur — Streit, J. P., Hofstadter and Tilzer, JJ.
Judgment reversed, etc.